MEMORANDUM OPINION

No. 04-05-00563-CV

IN RE CARL EVANS
Original Habeas Corpus Proceeding




PER CURIAM
 
Sitting:            Catherine Stone, Justice
Sarah B. Duncan, Justice
Sandee Bryan Marion, Justice
 
Delivered and Filed:   August 24, 2005

PETITION FOR WRIT OF HABEAS CORPUS DENIED
 
            On August 8, 2005, relator filed a pro se petition for writ of habeas corpus, complaining of
the trial court’s denial of his Motion to Dismiss With Prejudice for State’s Failure to Prosecute and
his Motion for A Speedy Trial.  It is well-settled that a defendant may not use pretrial habeas corpus
to obtain the dismissal of criminal charges on speedy trial grounds.  Ex parte Weise, 55 S.W.3d 617,
620 (Tex. Crim. App. 2001); Ex parte Delbert, 582 S.W.2d 145, 146 (Tex. Crim. App. 1979). 
            Also, the petition does not comply with Texas Rule of Appellate Procedure 52, because
relator has failed to provide us with the necessary information by which we may determine the
validity of his assertions.  See Tex. R. App. P. 52.3(j) (“Appendix”), 52.7(a) (“Filing by Relator
Required”), 52.7(c) (“Service of Record on All Parties”).
            Accordingly, this court has determined that relator is not entitled to the relief sought. 
Therefore, the petition is DENIED.  Tex. R. App. P. 52.8(a). 
 
                                                                                    PER CURIAM